BARKETT, Justice.
We have for review Henderson v. State, 572 So.2d 972 (Fla. 3d DCA 1990), in which the district court certified conflict with Sikora v. State, 551 So.2d 613 (Fla. 4th DCA 1989).1
The issue presented in this case is whether, pursuant to the principles enunciated in Carawan v. State, 515 So.2d 161 (Fla.1987), a defendant may be convicted and sentenced for theft and uttering a forged instrument when both offenses arise from a single transaction and the defendant actually receives the property of another. The district court in Henderson did a thorough analysis of the issue and concluded that the convictions were properly imposed for separate acts under the facts in this case, consistent with Carawan. We approve the district court’s conclusion and adopt its rationale as our own.2 For the reasons expressed in Henderson, we disapprove Sikora.
It is so ordered.
SHAW, C.J., and OVERTON, McDonald, GRIMES, KOGAN and HARDING, JJ., concur.

. We have jurisdiction pursuant to article V, section 3(b)(4) of the Florida Constitution.


. We do not comment on any other issue discussed by the district court.